Citation Nr: 1748560	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 1968.  

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The St. Louis, Missouri RO has jurisdiction of the current appeal. 

The appeal was previously before the Board in November 2013, and was remanded for a Board hearing.  The hearing was provided before the undersigned Veterans Law Judge (VLJ) via videoconference in May 2017, and a transcript of the hearing is of record.  Therefore, the requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The schedular criteria for a TDIU are met, and the Veteran is unable to secure and follow substantially gainful employment due to the service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to the service-connected disabilities, and is therefore entitled to TDIU.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is service-connected for posttraumatic stress disorder (PTSD) rated at 50 percent, type II diabetes mellitus with peripheral neuropathy of the upper extremities and onychomycosis rated at 20 percent, peripheral neuropathy of the right lower extremity rated at 10 percent, peripheral neuropathy of the left lower extremity rated at 10 percent, and hypertension.  Therefore, the schedular eligibility requirements under 38 C.F.R. § 4.16 (a) are met because the Veteran has multiple service-connected disabilities with a combined rating of 70 percent.

The question, then, is whether the service-disabilities render the Veteran unable to obtain or retain substantially gainful employment.  Factors to be considered include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor to be considered.  38 C.F.R. § 4.16.

The Veteran submitted a November 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in which he reported that he became too disabled to work in 2006.  Employment information from the Veteran's former employer showed that he last performed residential services in April 2006, and employment terminated due to the Veteran's relocation.  

Included with the November 2009 VA Form 21-8940 was a VA treatment record dated November 12, 2009 in which a VA clinician noted that the service-connected PTSD, type II diabetes mellitus, hypertension, and neuropathy, as well as the nonservice-connected COPD make it unlikely for the Veteran to obtain and maintain gainful employment.  

The February 2010 VA PTSD examiner noted that the Veteran had close to average intellectual capability with fair insight and judgment, and opined that the Veteran's mental health symptoms would not be sufficient on their own to render the Veteran unemployable, but certainly would contribute to significant difficulty in maintaining employability.  The March 2010 VA general examiner opined that it is at least as likely as not that the service-connected neuropathy would make physical employment difficult, but would not affect sedentary employment, and that the service-connected type II diabetes mellitus and hypertension would not affect physical or sedentary employment. 

The Board is cognizant of the concept that employment difficulty does not mean that the Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  However, under the circumstances of this case and upon resolution of all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in equipoise and that entitlement to TDIU is warranted.  The determination of unemployability is a factual determination to be made by the Board and is not strictly a medical question.  The evidence shows that the Veteran has a high school education and had exclusive work as a garbage collector and then as a residential service assistant at psychiatric facility.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to perform physical labor due to the service-connected neuropathy, and would be unable to perform physical or sedentary labor due to symptoms of the service-connected PTSD, including difficulties in establishing and maintaining work relationships.  Based on the foregoing, the Board finds that, taken together, all of the service-connected disabilities render the Veteran unemployable.  Therefore, entitlement to TDIU is warranted.


ORDER

Entitlement to a TDIU is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


